Citation Nr: 0430115	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a left knee 
disorder.  

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.  In his 
substantive appeal received at the RO in December 2002, the 
veteran indicated that he was appealing only the seven issues 
listed in the cover page, rather than all of the issues 
listed in the November 2002 statement of the case (SOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The veteran underwent a VA examination in July 2002, prior to 
his separation from service in August 2002.  As to his 
shoulders, he reported that he was an active weight lifter 
but began to have a popping sensation in both shoulders 
around the collarbones.  As to his low back, he reported 
recent back pain due to his work around aircraft and 
carriers.  He reported his work involved a lot of awkward 
postures.  He reported daily flare-ups of back pain for which 
he rotated his shoulders.  As to the bilateral ankle 
condition, the veteran reported that both ankles cracked and 
had periods of discomfort after long periods of crouching in 
aircraft or carriers.  He reported flare-ups a couple of 
times a week for several hours.  Finally, as to the bilateral 
knee condition, the veteran noted strain due to kneeling, 
particularly on metal surfaces inside aircraft.  There was no 
history of knee injury.  Flare-ups consisted of locking pain 
a couple of times per week which lasted for several minutes, 
alleviated by rest.  

The examination yielded the following pertinent diagnoses: 
bilateral shoulder strain, excessive shoulder strain during 
weightlifting, causing subluxation of the acromioclavicular 
joint; lumbosacral strain, asymptomatic; bilateral knee 
strain, asymptomatic; and bilateral ankle strain, 
asymptomatic.  Physical examination, including x-rays, was 
entirely normal.

Thus, this examination presents evidence of in-service 
complaints and diagnoses of the aforementioned bilateral 
shoulder, low back, bilateral knee, and bilateral ankle 
strains.  Accordingly, an examination following service is 
necessary in order to determine whether the veteran has any 
post-service disabilities related to the in-service 
complaints and findings.  Inasmuch as the case is being 
returned to the RO for examination, any post service 
treatment records should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA and 
non-VA medical care providers that have 
treated him for shoulder, low back, knee, and 
ankle disorders since his separation from 
service, and make arrangement to obtain these 
records.  Also, ask the veteran to provide 
any evidence in his possession that pertains 
to the claims.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for a VA orthopedic examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back, bilateral 
shoulder, bilateral knee, and bilateral ankle 
disorders found to be present.   

Specifically, the examiner should state 
whether it is at least as likely as not that 
any currently present right shoulder, left 
shoulder, low back, right knee, left knee, 
right ankle or left ankle disorder had its 
onset during active service or is related to 
any in-service disease or injury.    

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  Finally, readjudicate the veteran's 
claims with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to any claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



